DETAILED ACTION
Claims 1-27 are pending in the present application. Claim 20 was amended, and new claims 21-27 were added, in the response filed 04 November 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 12,  and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without reciting additional limitations that tie is to a practical application or without reciting additional limitations that amount to significantly more than the abstract idea. The claim(s) recite(s) the limitations of “calculating each tier score…; and organizing the plurality of documents…” are directed to judicial exception of mental processes/mathematical concepts. The additional limitations are “the computing system” and “performing a document identifying operation…”; and sending…”. This judicial exception is not integrated into a practical application because the computing system claimed is a generic computer being used as a tool. The additional limitations of performing and sending are insignificant extra solution activities under step 2A prong II. The claim(s) does/do not include additional 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 11, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smola et al. US Patent 8,849,775 B2.


Smola et al. teach a computer-implemented method comprising: performing, by at least one computing system, a document identifying operation on a document corpus comprising a plurality of documents, the document identifying operation identifying results comprising one or more of the plurality of documents, the plurality of documents being associated one each with a plurality of numeric tier scores [note: Abstract, “tier scores are modified in a manner that re-arranges the web documents in caches”; Figure 1 (116) tiered storage module, (105) search engine; Figure 4 documents and tiers]; calculating, by the at least one computing system, each tier score in a portion of the plurality of numeric tier scores, the portion of the plurality of numeric tier scores being identified based on the results [note: figure 5 (504) tier score module]; organizing, by the at least one computing system, the plurality of documents into tiers based at least in part on the plurality of numeric tier scores, the tiers being ranked from most relevant to least relevant [note: figure 5 (502) document ranking module; figure 6 flow chart steps 602-608], the tiers comprising a relevant portion and a non-relevant portion, the relevant portion comprising the most relevant of the tiers, the non-relevant portion comprising the least relevant of the tiers; and sending, by the at least one computing system, any of the tiers in the relevant portion one at a time to one or more reviewer computing devices in an order determined by the ranking, the order sending the most relevant of the tiers to the one or more reviewer computing devices first, any of the tiers in the non-relevant portion not being sent to one or more reviewer computing devices [Note: column 2 lines 23-44 “The cache placement module and tier score module comprises a document ranking module… configured to determined worst web document from the resulting one or more documents.”; column 4 lines 14-45 retrieval system 100 including one or more computers and a network for collection of documents; column 4 lines 46-67 submit query and ranking system of documents; column 5 lines 38-column 6 line 29 tiered storage module 116; column 6 lines 54-57 tier score; column 7 lines 1-5 return a plurality of documents” (i.e. display documents); column 8 lines 1-16 “modifies tiered scores”; column 6 lines 60-66 indicates higher priority cache column 10 lines 42-56 optimization re-arranges tiers based on scores and algorithm; column 11 lines 23-32 allows for iterations (i.e. repetition)]. 
Claim 2: The computer-implemented method of claim 1, further comprising: displaying, by the at least one computing system, information associated with the tiers in a graphical user interface [note: column 7 lines 1-5 return a plurality of documents” (i.e. display documents)].
Claim 8: The computer-implemented method of claim 1, wherein the document identifying operation is a document search and the method further comprises: receiving, by the at least one computing system, search criteria used to perform the document search [note: figure 1 (106) search engine; figures 3-6].
Claim 9: The computer-implemented method of claim 1, wherein the at least one computing system stores the document corpus as a data set, the data set is structured or unstructured, the document identifying operation comprises at least one query, and performing the document identifying operation comprises performing the at least one query on the data set [note: Figure 4; column 5 lines 38-56; column 7 lines 20-30 web documents are stored in caches designed to reside in tiers, such as tier 1 cache 408A,  tier 2 cache 408B, and tier 3 cache 408C].
Claim 11: The computer-implemented method of claim 1, wherein the document identifying operation is an automated machine learning method that automatically selects the one or more documents that are identified as the results [note: column 10 lines 54-56 optimizing algorithm; column 11 lines 39-46 algorithm includes learning rate].

Claim 20: A computer-implemented method for use with a document corpus comprising a plurality of documents, the method comprising: associating, by at least one computing system, each the plurality of documents with a tier score to thereby define a plurality of numeric tier scores; repeatedly (a) receiving, by the at least one computing system, user-defined criteria related to at least one document identifying operation, (b) performing, by the at least one computing system, the at least one document identifying operation on the document corpus, the at least one document identifying operation identifying results comprising one or more of the plurality of documents, (c) displaying, by the at least one computing system, a graphical user interface allowing a user to demote or promote the results, (d) receiving, by the at least one computing system, an indication from the graphical user interface indicating that the user is demoting or promoting the results, (e) when the indication indicates that the user is promoting the results, increasing, by the at least one computing system, any of the plurality of numeric tier scores associated with the one or more documents of the results, and (f) when the indication indicates that the user is demoting the results, decreasing, by the at least one computing system, any of the plurality of numeric tier scores associated with the one or more documents of the results; organizing the plurality of documents into tiers based on the plurality of numeric tier scores having a review order; and sending the tiers one at time and in accordance with the review order to one or more reviewer computing devices until a stopping point is reached. [Note: Figures 1-6; column 2 lines 23-44 “The cache placement module and tier score module comprises a document ranking module… configured to determined worst web document from the resulting one or more documents.”; column 4 lines 14-45 retrieval system 100 including one or more computers and a network for collection of documents; column 4 lines 46-67 submit query and ranking system of documents; column 5 lines 38-column 6 line 29 tiered storage module 116; column 6 lines 54-57 tier score; column 7 lines 1-5 return a plurality of documents” (i.e. display documents); column 8 lines 1-16 “modifies tiered scores”; column 6 lines 60-66 indicates higher priority cache; column 10 lines 42-56 optimization re-arranges tiers based on scores and algorithm; column 11 lines 23-32 allows for iterations (i.e. loop, repetition); column 12 lines44-47 increasing decrement]. 

Allowable Subject Matter
Claims 3-7, 10, 13-19, 23-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome 101 rejection and in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot in view of the current rejection. Note newly cited reference Smola et al..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169